DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5, 9, 10, 17, 19, 27-29, 34 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 27 recite “membrane system comprising at least two graphene oxide-containing membranes,” the structure of which is unclear. Throughout the specification, and claim 58, they are described as “in substantially parallel” (indicating structural arrangement rather than the fluid flow arrangement,) “spiral wound configuration” or “hollow tubular”, which is unclear if it is for each of the membranes in such arrangement, or ‘the at least two … membranes” being together in parallel within the spiral wound or hollow tubular arrangement. Details provided under Example 1, concentrating HCl from HCl-water mixture (page 50,) is also unclear with respect to the membrane structure and arrangement.

For the purpose of examination, ‘the at least two … membranes’ is considered as a membrane cartridge having plural membranes fluidically arranged in parallel.
Second, “subjecting each graphene oxide-containing membrane to an osmotic pressure of 100 psi to 500 psi,” is indefinite, because it is unclear how the membrane is subjected to osmotic pressure in the claimed range. What is the direction of this pressure? As the examiner understands, osmotic pressure is a colligative property of the solution, and would depend on the molal concentration of the solute in the solution. How would this osmotic pressure compare to the “first concentration” range recited immediately after this element? For the purpose of examination, only the concentration range is considered (for claim 27, concentrations of second and third mixture straddle the azeoptroic concentration), because the osmotic pressure is a dependent variable on the concentration. 
Claims 5 and 29: steps (a) and (b) are conflicting and indefinite. Claims are directed at several species, but only one of the two scenarios (a or b) would work for each species, not both. 

Response to arguments:
Arguments citing the fig. 4 are not persuasive. Fig. 4 is only a schematic to show the principle of permeation across membranes, and does not appear to represent any actual membrane construction. While fig. 4 can be argued as the flow between two parallel layers of membrane (as in a spiral wound), or within a tube (lumen of a hollow fiber), this would not clear the ambiguity shown in the rejection, wise, two graphene containing membranes, wherein the word “membrane” can mean just two sheets of membranes or two membrane units like spiral wound membranes.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement:
Claims 1-2, 5, 9, 10, 17, 19, 27-29, 34 58 and 59  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ethanol/water mixture, does not reasonably provide enablement for others, for example, HCl/water. Rejection of HCl is <10% in the disclosure, whereas that for propanol and nitric acid are not given. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  the invention commensurate in scope with these claims, without undue experimentation.
For nitric acid and propanol, it will require undue experimentation for one to design and use the process because applicant discloses no data and no detail.
As the examiner understands, a simple explanation of the rejection: if membrane rejects HCl at 10%, its concentration will be about 10% less in the permeate than in the feed, whereas in the concentrate, its concentration will depend on the material balance. 
For HCl/water, wherein HCl is the first fluid (as in claim 17; and as elected), if the rejection of HCl is 10% (claim 19), and if the concentration in the feed is 10% below the azeotrope concentration (claim 1), i.e., at 10.24% (azeotrope concentration at 20.24: applicant’s table), permeate will have about 10% less HCl than that of the feed (permeate as second mixture as in claim 7); meaning, not only there is no azeotrope separation, it’s also going in the wrong direction compared to claim 2. 
On the other hand, considering concentrate as the second mixture (as in claim 5): Problems in this scenario are confounded.  With rejection of HCl at 10%, permeate will have 10% less of HCl than that of the feed, whereas the change on the concentrate side will depend on the amount of permeate flowing through the membrane. This is explained by a simple example:
Feed flow 100, at 20% HCl. Rejection is 10%. Assume permeate flow is 10% of feed.
HCl in permeate = 18%. HCl flow in permeate = 10*.0.18 = 1.8
HCl flow in concentrate = 20-1.8 = 18.2.

This example worked out with feed concentration 0.24% below the azeotrope wouldn’t make the azeotrope separation possible. Therefore, at concentration of the feed between >0.2 -10% below that of the azeotrope, concentrate will be well below the azeotrope concentration. The second concentration range of claim 2 is also appears to be unattainable beyond a value slightly higher than the azeotropic concentration for similar reasons.  The situation will be worse if HCl rejection less than 10%. Therefore, one of skill in the art must go through undue experimentation to figure out how to make the claimed invention work for the range claimed.
Arguments are not persuasive. 
At the outset, the examiner appreciates the showing of the typo in the calculations, which are now corrected. However, that would not change the outcome.
Teaching of universal principles such as graphene oxide-containing membranes can be used to break azeotropes, is not a patentable subject matter. The rejection is based on scope of enablement. Scope of claims beyond what is disclosed as enabling requires undue experimentation to make and use, and therefore, are unpatentable under 35 USC 112(a). To overcome this issue, applicant will have to limit the scope of the claims to what are enabled. 

New Matter:
Claims 1-2, 5, 9, 10, 17, 19, 27-29, 34 58 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
The claim element, “subjecting each graphene oxide-containing membrane to an osmotic pressure of 100 psi to 500 psi,” appears new matter because it has no direct antecedents in the disclosure, and because it does not appear to meet the concentration ranges required of the process as claimed. Please also see [0090] of the disclosure describing the practical osmotic pressure of HCl/water near azeotropic concentration.

Not further limiting:
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 59 recites formulae for calculating rejections, which is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9, 10, 17, 19, 58 and 59  are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).
	Claim 1 recites feeding a fluid mixture through a graphene oxide-containing membrane, the feed mixture being about 0.1 – about 10% below an azeotropic concentration of first component to obtain second fluid mixture at above an azeotropic concentration of the first component.
Gravelle teaches a method of separating ethanol-water solution using graphene oxide membranes (both single and multi-layer – see the figures). Figures 3C and 3E show separation factor (flux ratio: see equation 6) of ethanol/water as greater than an order of magnitude (>10).
	As considered in the 112(b) rejection, “at least two … membranes” is given no particular patentable weight, since the parallel arrangement in spiral or tubular 
	Regarding the separation of an azeotrope, an azeotrope is a constant boiling mixture, which pertains to distillation, and which is difficult to separate by distillation. Azeotropes are well-known and Gravelle teaches about azeotropes and the use of membrane for azeotropic separation. However, this is not an issue with differential membrane permeation separation, and ethanol-water mixture at any concentration ranges can be separated as shown by Gravelle. And, it would have been obvious to one of ordinary skill that with a separation factor of about 10, a feed containing ethanol at less than 10% below the azeotrope concentration when fed through the membrane, the permeate will have ethanol concentration above that of the azeotrope concentration, as in claim 2. Evidence: see the energy requirement comparison for azeotropic distillation under the heading “Discussion” in Gravelle. 
	The choice of concentration ranges for the azeotrope separation would also have been an obvious design choice for one of ordinary skill, knowing that such separation is possible with a membrane.  For ethanol-water separation, the feed would be below azeotropic concentration to obtain almost dehydrated ethanol in the membrane product stream (for evidence, see rejections 2 and 3 below.)
	The osmotic pressure of the solution is not given patentable weight, because it is conflicting with the concentration range. Claim 5 recites which component passes through the membrane, and in the ethanol-water case, it would be ethanol. For other solutions, like HCl-water, the component that preferentially passes through the membrane and the separation factor are inherent material properties of the graphene  A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. In the instant case while Gravelle is silent on the separation of HCl-water, such would be inherent for the membrane of Gravelle. Actual design of a process for such separation would simply follow that for ethanol-water, and would have been within the capability of one of ordinary skill in the art.
	Claims 9 and 10: graphene oxide membrane in Gravelle includes multi-layer membrane as claimed. While Gravelle is silent on how the payers are linked in the multilayer graphene, the examiner submits that they are like what applicant describes in the disclosure. Applicant cites another reference at [0094] for the multi-layer graphene (it does not appear to be applicant’s invention, but known in the art).
	Claim 17: at the least the ethanol/water separation is taught by Gravelle. Others follow inherently – material property of the graphene membrane.
	Claim 19: rejection of HCl is an inherent material property of the graphene oxide membrane. Also, claim 19 is not workable for the requirement of claim 1.
	Claim 58 and 59: Parallel arrangement of membranes is well-known in the spiral wound and hollow fiber constructions, which are the usable forms of the membrane, and such would have been obvious. Claim 59 is not further limiting – it only recites a formula to calculate rejection.
	Arguments are not persuasive: see the rejections.

Claims 1-2, 5, 9, 10, 17, 19, 27-29, 34 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukata et al (US 2016/0107694) and Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).
For claims 1-2, 5, 9, 10, 17, 19, 58 and 59 see rejection 1 above, with respect to Gravelle.

    PNG
    media_image1.png
    566
    853
    media_image1.png
    Greyscale

At the outset, the examiner submits that use of a membrane separation step to break an azeotrope is well-known in the art. The examiner has produced at least two different references to that fact, in rejections 2 and 3, plus additional references in an 892.
Matsukata (fig. 1 is copied herein) teaches separating azeotropes using membranes combined with distillation as in the claims, wherein the top of the distillation column is the mixture at near below azeotrope concentration, which is fed into two 
	Regarding the concentration ranges (as in claims 1 and 2) and other factors, see fig. 2 and teaching under [0047]-[0058] wherein Matsukata teaches how to optimize the concentrations and the membrane parameters.
Matsukata does not teach using graphene oxide membrane, but as taught by Gravelle, using graphene oxide membrane in Matsukata would have been obvious because of the better efficiency and water rejection by such membrane. 
	Alternately, for claims 27, 30 and 34, Gravelle teaches the membrane separation as shown in rejection 1, but does not teach using distillation to bring up the feed concentration to the level slightly below that of the azeotrope. However, it would have been obvious for one of ordinary skill in the art to use the well-known combination of distillation with the teaching of graphene oxide membrane separation as in Gravelle. 
	Osmotic pressure is a property of the solution, and as long as there is a solution in the membrane, there will be an osmotic pressure. Applicant’s claims do to recite that the fluids are only liquids and the membrane process is a liquid/liquid separation like reverse osmosis. In fact the word liquid does not appear in the disclosure.
	Arguments are addressed in the rejection.

Claims 1-2, 5, 9, 10, 17, 19, 27-29, 34 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (US 2016/0107964) in view of Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).

    PNG
    media_image2.png
    821
    1096
    media_image2.png
    Greyscale

For claims 1-2, 5, 9, 10, 17, 19, 58 and 59 see rejection 1 above, with respect to Gravelle.
Hickey teaches a combined distillation and membrane separation process for azeotropes, wherein the membrane permeate is recycled back to the distillation column as in claim 29 – see Hickey fig. 1. Concentration of recycled permeate is less than that of the distillation top (second concentration) – see the points of entries and exits in the distillation and membrane units of fig. 1. The distillation top output is at or below the azeotrope, and the membrane breaks the azeotrope. The concentrate product of the membrane is further distilled as in claim 28. Regarding the graphene oxide membrane, one would have used such membrane in Hickey to obtain the better separation 
Regarding the concentration ranges (as in claims 1 and 2) and other factors, Hickey teaches the feed to the membrane separation assembly at line 118 [0037] is an azeotrope containing composition [0036].
Alternately, for claims 27-29 and 34, Gravelle teaches the membrane separation as shown in rejection 1, but does not teach using distillation to bring up the feed concentration to the level slightly below that of the azeotrope. However, it would have been obvious for one of ordinary skill in the art to use the well-known combination of distillation with the teaching of graphene oxide membrane separation as in Gravelle.
	Osmotic pressure is a property of the solution, and as long as there is a solution in the membrane, there will be an osmotic pressure. Applicant’s claims do to recite that the fluids are only liquids and the membrane process is a liquid/liquid separation like reverse osmosis. In fact the word liquid does not appear in the disclosure. Moreover, Hickey in [0029] teaches that pervaporation or vapor permeation is “preferable” meaning that other processes can be used.
	Arguments are addressed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777